 



Exhibit 10.1: The Ryland Group, Inc. 2005 Equity Incentive Plan

THE RYLAND GROUP, INC.

2005 EQUITY INCENTIVE PLAN

1. Purpose and Types of Awards

     The purpose of THE RYLAND GROUP, INC. 2005 EQUITY INCENTIVE PLAN (the
“Plan”) is to promote the long-term growth and profitability of the Corporation
by providing key people with incentives to improve stockholder value and to
contribute to the growth and financial success of the Corporation.

     The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonqualified stock options),
restricted stock awards, stock units or any combination of the foregoing.

2. Definitions

     Under this Plan, except where the context otherwise indicates, the
following definitions apply:

     (a) “Administrator” means the Board, the Compensation Committee of the
Board, or any committee or committees that are appointed by the Compensation
Committee or the Board that have authority to administer the Plan as provided in
Section 3 hereof.

     (b) “Affiliate” shall mean any entity, whether now or hereafter existing,
which controls, is controlled by or is under common control with the Corporation
(including joint ventures, limited liability companies and partnerships). For
this purpose, “control” shall mean ownership of 50% or more of the total
combined voting power or value of all classes of stock or interests of the
entity.

     (c) “Award” shall mean any stock option, restricted stock award or stock
unit award.

     (d) “Board” shall mean the Board of Directors of the Corporation.

     (e) “Change in Control” shall mean:

     (i) The acquisition by any person, other than the Corporation or any
employee benefit plans of the Corporation, of beneficial ownership of 20 percent
or more of the combined voting power of the Corporation’s then outstanding
voting securities;

     (ii) The first purchase under a tender offer or exchange offer, other than
an offer by the Corporation or any employee benefit plans of the Corporation,
pursuant to which shares of Common Stock have been purchased;

     (iii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for the

 



--------------------------------------------------------------------------------



 



election by stockholders of the Corporation of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or

     (iv) Approval by stockholders of the Corporation of a merger,
consolidation, liquidation or dissolution of the Corporation, or the sale of all
or substantially all of the assets of the Corporation; provided, however, that
for purposes of any Award or subplan that constitutes a “nonqualified deferred
compensation plan,” within the meaning of Code section 409A, the Administrator,
in its discretion, may specify a different definition of Change in Control in
order to comply with the provisions of Code section 409A.

     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

     (g) “Common Stock” shall mean shares of common stock, $1.00 par value, of
the Corporation.

     (h) “Corporation” shall mean The Ryland Group, Inc. and its successors and
assigns.

     (i) “Designated Beneficiary” shall mean the beneficiary designated by an
Award holder, in a manner and to the extent determined by the Administrator, to
receive amounts due or exercise rights of the Award holder in the event of the
Award holder’s death. In the absence of an effective designation by an Award
holder, “Designated Beneficiary” shall mean the Award holder’s estate.

     (j) “Effective Date” shall mean the date the Plan is approved by the
stockholders of the Corporation.

     (k) “Fair Market Value” shall mean, with respect to a share of the
Corporation’s Common Stock or other property for any purpose on a particular
date, the value determined by the Administrator in good faith. However, if the
Common Stock is registered under Section 12(b) of the Securities Exchange Act of
1934, as amended, “Fair Market Value” with respect to a share of the
Corporation’s Common Stock shall mean, as applicable, (i) either the closing
price or the average of the high and low sale price on the relevant date, as
determined in the Administrator’s discretion, quoted on the New York Stock
Exchange, the American Stock Exchange, or the Nasdaq National Market; (ii) the
last sale price on the relevant date quoted on the Nasdaq SmallCap Market;
(iii) the average of the high bid and low asked prices on the relevant date
quoted on the Nasdaq OTC Bulletin Board Service or by the National Quotation
Bureau, Inc. or a comparable service as determined in the Administrator’s
discretion; or (iv) if the Common Stock is not quoted by any of the above, the
average of the closing bid and asked prices on the relevant date furnished by a
professional market maker for the Common Stock, or by such other source,
selected by the Administrator. If no public trading of the Common Stock occurs
on the relevant date, then Fair Market Value shall be determined as of the next
preceding date on which trading of the Common Stock does occur. For all purposes
under this Plan, the term “relevant date” as used in this Section 2(k) shall
mean either the date as of which Fair Market Value is to be determined or the
next preceding date on which public trading of the Common Stock occurs, as
determined in the Administrator’s discretion.

     (l) “Grant Agreement” shall mean a written document memorializing the terms
and conditions of an Award granted pursuant to the Plan and shall incorporate
the terms of the Plan.

 



--------------------------------------------------------------------------------



 



     (m) “Plan Share Reserve” means the maximum number of shares of Common Stock
that may be issued with respect to Awards granted under the Plan.

     (n) “Prior Plans” shall mean The Ryland Group, Inc. 1992 Equity Incentive
Plan and the 2002 Equity Incentive Plan.

     (o) “2002 Equity Incentive Plan” shall mean The Ryland Group, Inc. 2002
Equity Incentive Plan, the term of which expires on April 24, 2012.

3. Administration

     (a) Administration of the Plan. The Plan shall be administered by the
Board, the Compensation Committee of the Board, or any committee or committees
that are appointed by the Compensation Committee or the Board from time to time.

     (b) Powers of the Administrator. The Administrator shall have all the
powers vested in it by the terms of the Plan, such powers to include authority,
in its sole and absolute discretion, to grant Awards under the Plan, prescribe
Grant Agreements evidencing such Awards and establish programs for granting
Awards.

     The Administrator shall have full power and authority to take all other
actions necessary to carry out the purpose and intent of the Plan, including,
but not limited to, the authority to: (i) determine the eligible persons to
whom, and the time or times at which Awards shall be granted; (ii) determine the
types of Awards to be granted; (iii) determine the number of shares to be
covered by or used for reference purposes for each Award; (iv) impose such
terms, limitations, restrictions and conditions upon any such Award as the
Administrator shall deem appropriate; (v) modify, amend, extend or renew
outstanding Awards, or accept the surrender of outstanding Awards and substitute
new Awards (provided however, that, except as provided in Section 7(c) of the
Plan, (A) any modification that would adversely affect any outstanding Award
shall not be made without the consent of the holder, and (B) the exercise price
for any outstanding stock option granted under the Plan may not be decreased
after the date of grant nor may any outstanding stock option granted under the
Plan be surrendered to the Corporation as consideration for the grant of a new
stock option with a lower exercise price); (vi) accelerate or otherwise change
the time in which an Award may be exercised or becomes payable and to waive or
accelerate the lapse, in whole or in part, of any restriction or condition with
respect to such Award, including, but not limited to, any restriction or
condition with respect to the vesting or exercisability of an Award following
termination of any grantee’s employment or other service relationship with the
Corporation; and (vii) to establish, amend, modify, administer or terminate
subplans, and prescribe, amend and rescind rules and regulations relating to
such subplans.

The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan and to adopt and interpret such
rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable. To the extent permitted by
applicable law, the Administrator may delegate to one or more executive officers
of the Corporation the power to (i) grant Awards to individuals who are not
subject to Section 16 of the Securities Exchange Act of 1934, as amended, or any
successor provision and are not officers of the Corporation, and (ii) make all

 



--------------------------------------------------------------------------------



 



determinations under the Plan with respect thereto, provided that the
Administrator shall fix the maximum amount of such Awards for the group and a
maximum for any one Award recipient.

     (c) Non-Uniform Determinations. The Administrator’s determinations under
the Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

     (d) Limited Liability. To the maximum extent permitted by law, no member of
the Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.

     (e) Indemnification. To the maximum extent permitted by law and by the
Corporation’s charter and by-laws, the members of the Administrator shall be
indemnified by the Corporation in respect of all their activities under the
Plan.

     (f) Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Corporation, its stockholders, any participants in the
Plan and any other employee, consultant, or director of the Corporation, and
their respective successors in interest.

4. Shares Available for the Plan; Maximum Awards

     (a) Plan Share Reserve. Subject to the following provisions of this
Section 4 and adjustments as provided in Section 7(c) of the Plan, the Plan
Share Reserve shall be equal to the sum of: (i) 475,000 shares of Common Stock;
(ii) 768,772 shares of Common Stock remaining under the 2002 Equity Incentive
Plan that are not subject to outstanding grants of Awards under Prior Plans; and
(iii) any shares of Common Stock that are represented by Awards granted under
the Prior Plans that are forfeited, expire or are canceled without delivery of
shares of Common Stock or which result in the forfeiture of the shares of Common
Stock back to the Corporation.

     (b) Adjustments to Plan Share Reserve; Fixed ISO Limit. If any Award, or
portion of an Award, under the Plan or the Prior Plans expires or terminates
unexercised, becomes unexercisable or is forfeited or otherwise terminated,
surrendered or canceled as to any shares, the shares subject to such Award shall
thereafter be available for Awards under the Plan; provided, however, that no
more than the number of shares available for issuance on the Effective Date
shall be made available for purchase pursuant to incentive stock options.

     (c) Cash Settlement of Awards. To the extent any shares of Common Stock
covered by an Award are not delivered to an Award holder or the holder’s
Designated Beneficiary because the Award is settled in cash, such shares shall
not be deemed to have been issued for purposes of determining the maximum number
of shares of Common Stock available for issuance under the Plan.

 



--------------------------------------------------------------------------------



 



     (d) Limitation on Restricted Stock and Stock Units. Notwithstanding the
provisions of Section 4(a) of the Plan and subject to adjustment as provided in
Section 7(c) of the Plan, the maximum number of shares of Common Stock that may
be issued in conjunction with Awards granted pursuant to subsections (d) and
(e) of Section 6 of the Plan (relating to restricted stock awards and stock
units) shall be 425,000 shares of Common Stock; provided, however, that any
shares of Common Stock that are forfeited back to the Corporation with respect
to any such Awards shall be available for further Awards under subsections
(d) and (e) of Section 6 of the Plan.

     (e) Code Section 162(m) Limit. Subject to adjustments as provided in
Section 7(c) of the Plan, the maximum number of shares of Common Stock subject
to Awards of any combination that may be granted during any one fiscal year of
the Corporation to any one individual under this Plan shall be limited to
500,000 shares. Such per-individual limit shall not be adjusted to effect a
restoration of shares of Common Stock with respect to which the related Award is
terminated, surrendered or canceled. The maximum cash amount that may be payable
in combination with any performance-based award distributable in restricted
stock or stock units is the cash amount equal to the sum of the fair market
value of the underlying shares plus the federal and state income and Medicare
taxes, assuming highest marginal tax rates, associated with the grant, vesting
or distribution of the related restricted stock or stock units.

5. Participation

     Participation in the Plan shall be open to all employees, officers and
other individuals providing bona fide services to or for the Corporation or of
any Affiliate of the Corporation, as may be selected by the Administrator from
time to time. The Administrator may also grant Awards to individuals in
connection with hiring, retention or otherwise, prior to the date the individual
first performs services for the Corporation or an Affiliate provided that such
Awards shall not become vested or exercisable, and no shares shall be issued to
such individual, prior to the date the individual first commences performance of
such services.

6. Awards

     (a) Terms of Awards. The Administrator, in its sole discretion, establishes
the terms of all Awards granted under the Plan. Awards may be granted
individually or in tandem with other types of Awards. All Awards are subject to
the terms and conditions provided in the Grant Agreement, provided that all
Awards shall have a minimum three-year graded vesting period, or a one-year
vesting period plus performance criteria established by the Administrator.

     (b) Performance Factors. For purposes of ensuring that compensation arising
from Awards granted under the Plan to officers and key employees of the Company
is deductible as qualified performance-based compensation within the meaning of
Code section 162(m), the Administrator may provide that the granting, vesting,
right to exercise or lapse of restrictions associated with an Award (each, a
“performance-based award”) is contingent upon the attainment of one or more
pre-established, objective performance goals based on any, or any combination,
of the following business criteria as it may apply to an individual, a business
unit, or the Company: return on stockholder equity, return on investment, total
revenue, earnings before interest and taxes (“EBIT”), earnings before interest,
taxes, depreciation and appreciation (“EBITDA”), profits, stock price, earnings
per share, or cost containment. Performance goals may include minimum, maximum
and target levels of performance, with the size of the performance-based award
or the lapse of

 



--------------------------------------------------------------------------------



 



restrictions with respect thereto based on the level attained. The Administrator
may, at its sole discretion, modify the measurement criteria as applied to
performance-based awards to offset any unintended results arising from events
not anticipated when the performance goals were established; provided, that such
modifications may be made with respect to an Award granted to any executive
officer of the Company only to the extent permitted by Code section 162(m).

     (c) Stock Options. The Administrator may from time to time grant to
eligible participants Awards of incentive stock options, as that term is defined
in Code section 422, or nonqualified stock options; provided, however, that
Awards of incentive stock options shall be limited to employees of the
Corporation or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Code sections 424(e) and (f),
respectively, of the Corporation. No stock option shall be an incentive stock
option unless so designated by the Administrator at the time of grant or in the
Grant Agreement evidencing such stock option. All stock options granted under
the Plan must have an exercise price at least equal to Fair Market Value as of
the date of grant and may not have a term longer than five years. Except for
adjustments pursuant to Section 7(c), the exercise price for any outstanding
stock option granted under the Plan may not be decreased after the date of grant
nor may any outstanding stock option granted under the Plan be surrendered to
the Corporation as consideration for the grant of a new stock option with a
lower exercise price.

     (d) Stock Awards. The Administrator may from time to time grant restricted
stock Awards to eligible participants in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. A stock
Award may be paid in Common Stock, in cash, or in a combination of Common Stock
and cash, as determined in the sole discretion of the Administrator.

     (e) Stock Units. The Administrator may from time to time grant Awards to
eligible participants denominated in stock-equivalent units in such amounts and
on such terms and conditions as it shall determine. Stock units granted to a
participant shall be credited to a bookkeeping reserve account solely for
accounting purposes and shall not require a segregation of any of the
Corporation’s assets. An Award of stock units may be settled in Common Stock, in
cash, or in a combination of Common Stock and cash, as determined in the sole
discretion of the Administrator. Shares of Common Stock awarded in connection
with an Award of stock units may be issued for such consideration as may be
determined by the Administrator, including for no consideration or such minimum
consideration as may be required by law. Except as otherwise provided in the
applicable Grant Agreement, the grantee shall not have the rights of a
stockholder with respect to any shares of Common Stock represented by a stock
unit solely as a result of the grant of a stock unit to the grantee.

7. Miscellaneous

     (a) Withholding of Taxes. Grantees and holders of Awards shall pay to the
Corporation or its Affiliate, or make provision satisfactory to the
Administrator for payment of, any taxes required to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability. The Corporation or its Affiliate may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the grantee or holder of an Award. Notwithstanding the above, in no event may
holders of Awards satisfy such tax liability through the tender or withholding
of shares of Common Stock.

 



--------------------------------------------------------------------------------



 



     (b) Transferability. Except as otherwise determined by the Administrator,
and in any event in the case of an incentive stock option, no Award granted
under the Plan shall be transferable by a grantee otherwise than by will or the
laws of descent and distribution. Unless otherwise determined by the
Administrator in accord with the provisions of the immediately preceding
sentence, an Award may be exercised during the lifetime of the grantee, only by
the grantee or, during the period the grantee is under a legal disability, by
the grantee’s guardian or legal representative.

     (c) Adjustments; Business Combinations.

     (i) Upon a stock dividend of, or stock split or reverse stock split
affecting, the Common Stock of the Corporation, (A) the maximum number of shares
reserved for issuance or with respect to which Awards may be granted under the
Plan and the maximum number of shares with respect to which Awards may be
granted during any one fiscal year of the Corporation to any individual, as
provided in Section 4 of the Plan, and (B) the number of shares covered by and
the exercise price and other terms of outstanding Awards, shall, without further
action of the Board, be adjusted to reflect such event unless the Board
determines, at the time it approves such stock dividend, stock split or reverse
stock split, that no such adjustment shall be made. The Administrator may make
adjustments, in its discretion, to address the treatment of fractional shares
and fractional cents that arise with respect to outstanding Awards as a result
of the stock dividend, stock split or reverse stock split.

     (ii) In the event of any other changes affecting the Corporation, the
capitalization of the Corporation or the Common Stock of the Corporation by
reason of any spin-off, split-up, dividend, recapitalization, merger,
consolidation, business combination or exchange of shares and the like, the
Administrator except as otherwise provided in Section 7(d), in its discretion
and without the consent of holders of Awards, may make: (A) appropriate
adjustments to the maximum number and kind of shares reserved for issuance or
with respect to which Awards may be granted under the Plan, in the aggregate and
with respect to any individual, as provided in Section 4 of the Plan, and to the
number, kind and price of shares covered by outstanding Awards; and (B) any
other adjustments in outstanding Awards, including but not limited to reducing
the number of shares subject to Awards or providing or mandating alternative
settlement methods such as settlement of the Awards in cash or in shares of
Common Stock or other securities of the Corporation or of any other entity, or
in any other matters which relate to Awards as the Administrator shall, in its
sole discretion, determine to be necessary or appropriate.

     (iii) The Administrator is authorized to make, in its discretion and
without the consent of holders of Awards, adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Corporation, or the financial statements of
the Corporation or any Affiliate, or of changes in applicable laws, regulations,
or accounting principles, whenever the Administrator determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan and
outstanding Awards.

 



--------------------------------------------------------------------------------



 



     (d) Change in Control. Notwithstanding the provisions of Section 7(c)(ii),
in the event of a Change in Control, all Awards under the Plan are automatically
and fully vested and immediately exercisable or payable in whole or in part. The
obligations of the Corporation pursuant to the Plan and performance with respect
to rights of Award holders thereunder shall be assumed by any participant,
successor-in-interest or beneficiary of or interested party in the Change in
Control (collectively, the Change-in-Control Participant), and the Change-in
Control Participant shall cause the Awards to be assumed, or new rights
substituted therefor, by another entity.

     (e) Substitution of Awards in Mergers and Acquisitions in which the
Corporation or an Affiliate is the Acquiring Entity. Solely in the event that
the Corporation or an Affiliate is an acquiring entity in a merger, acquisition
and other business combination, Awards may be granted under the Plan from time
to time in substitution for Awards held by employees, officers, consultants or
directors of a target entity who become or are about to become employees,
officers, consultants or directors of the Corporation or an Affiliate as the
result of a merger or consolidation of the employing entity with the Corporation
or an Affiliate, or the acquisition by the Corporation or an Affiliate of the
assets or stock of the employing entity. The terms and conditions of any
substitute Awards so granted may vary from the terms and conditions set forth
herein to the extent that the Administrator deems appropriate at the time of
grant to conform the substitute Awards to the provisions of the awards for which
they are substituted.

     (f) Compensation Committee Report. For each performance year and/or
performance period, the Compensation Committee of the Board shall determine and
set forth in writing not later than 90 days after the commencement of the
performance year and/or performance period and in no event later than the point
in time when 25% of the performance period has elapsed or the outcome of the
performance objectives is no longer substantially uncertain: (i) the
participants under the Plan who are granted performance-based awards for the
performance period, (ii) the nature and amount (or the the objective formula for
determining the amount) of the performance-based award that will be earned if
specified performance objectives are met, (iii) the applicable performance
factors, and (iv) any other objective terms and conditions that must be
satisfied by the participant in order to earn the performance-based award.

     (g) Termination, Amendment and Modification of the Plan. The Administrator
may terminate, amend or modify the Plan or any portion thereof at any time;
provided, however, that the provisions of Section 6(a) relating to stock option
repricing shall not be amended without approval by the Corporation’s
stockholders, and any amendments to the Plan will not (i) materially increase
the benefits accruing to participants under the Plan, (ii) materially increase
the aggregate number of securities that may be issued under the Plan, or
(iii) materially modify the requirements as to eligibility for participation in
the Plan, without approval by the Corporation’s stockholders.

     (h) Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Grant Agreement thereunder shall confer any right on an individual to continue
in the service of the Corporation or shall interfere in any way with the right
of the Corporation to terminate such service at any time with or without cause
or notice. The Corporation expressly reserves the right at any time to dismiss
an Award recipient free from any liability or claim under the Plan, except as
expressly provided in the applicable Grant Agreement.

     (i) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the

 



--------------------------------------------------------------------------------



 



Corporation and a grantee or any other person. To the extent that any grantee or
other person acquires a right to receive payments from the Corporation pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

     (j) Designated Beneficiaries. Unless otherwise provided in the applicable
Grant Agreement, amounts or certificates due an Award recipient after his or her
death under an Award shall be paid or delivered to the Award recipient’s
Designated Beneficiary in accordance with the terms and conditions of the Award.

     (k) Governing Law. The validity, construction and effect of the Plan, of
Grant Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Grant Agreements, and the rights of any and all persons having
or claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Maryland, without regard to its conflict of laws principles.

     (l) Effective Date; Termination Date. The Plan is effective as of the date
on which the Plan is approved by the stockholders of the Corporation. The Plan
shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided,
however, that no Awards shall be granted under the Plan after the close of
business on February 20, 2015.

 